               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

VICKI SHERIDAN,

                 Plaintiff,                             4:18CV3089

    vs.
                                                          ORDER
KUHNS KARE, INC., and NEBRASKA
DEPARTMENT OF LABOR,

                 Defendants.




    IT IS ORDERED:


    1.    All progression deadlines shall be stayed pending the scheduled
          settlement conference.

    2.    The pending motions to compel (Filing Nos. 130-142) shall be
          stayed pending the scheduled settlement conference.


    Dated this 24th day of January, 2020.


                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
